Citation Nr: 1536569	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  11-23 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to December 1958, from February 1959 to February 1961, and from May 1961 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the Board remanded the current issues for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

COPD was not shown in service or for many years thereafter, and there is no probative evidence suggesting the condition is related to service, to include exposure to asbestos therein.


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in October 2008.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records.  VA examinations have also been conducted, and medical opinions obtained.

The Board also notes that the actions requested in the January 2015 remand relevant to the issue decided herein have been undertaken.  An additional VA pulmonary examination was conducted and a medical opinion obtained, and the Veteran and his representative were subsequently furnished a supplemental statement of the case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed COPD after service as a result of his conceded in-service exposure to asbestos.  The medical evidence of record confirms that he has been diagnosed with COPD and, accordingly, the first criterion for establishing service connection has been met.  The question thus becomes whether that condition is related to service.

The Veteran's STRs document no treatment for or diagnosis of a lung condition, and contain no abnormal lung or chest examinations.  X-ray imaging conducted in December 1967 in connection with the Veteran's discharge medical examination was noted to be essentially negative.

Post-service VA treatment records indicate that the Veteran was initially diagnosed with COPD in late 1999 or early 2000.  In August 1999, a VA physician reported that the Veteran smoked one pack of cigarettes per day and that he had been bringing up phlegm for one to two years.  The Veteran described dyspnea on exertion, and the physician noted decreased breath sounds and a slight wheeze in the Veteran's lungs.  He assessed the Veteran with "developing COPD," and advised him to stop smoking.  In August 2008, chest x-ray imaging was conducted by a private provider and revealed "findings consistent with COPD," but "no definite pleural disease."  Results of a CT scan conducted that same month indicated there was no pleural plaque or interstitial lung disease evident.  The Board notes that the provider referred to the Veteran's lung disorder as "COPD/asbestosis" the following month, but that he cited no diagnostic findings for that reference, and had referenced a history of "asbestosis exposure," during treatment in August.  As such, to the extent the opinion suggests the Veteran suffers from asbestosis, the Board finds the opinion to be of little probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran was first afforded a VA respiratory examination in December 2009.  The VA examiner reported that a chest x-ray conducted that month showed chronic fibrocalcific changes and interstitial fibrosis in both of the Veteran's lungs, as well as COPD.  He diagnosed the Veteran with COPD, but found that it was not caused by or a result of in-service asbestos exposure, which causes restrictive disease.

The Veteran was afforded a second VA examination in June 2015.  At that time, he reported a 60-pack-year history of smoking, stated he had quit several years prior, but reported starting again when his wife became terminally ill.  He stated he currently smoked half a pack of cigarettes per day.  A CT scan was conducted in conjunction with the examination, and revealed COPD with paraseptal and panlobular emphysematous changes.  No evidence of pulmonary fibrosis or active interstitial lung disease was found.  The VA examiner acknowledged the 2009 x-ray study that showed what appeared to be fibrosis in the Veteran's lungs, but stated that the "much more accurate CT scan done on June 5, 2015 showed no evidence of fibrosis."  He also noted that the CT scan showed no evidence of asbestosis, including "pleural plaques which are the hallmark of asbestosis," but that it did show evidence of COPD/emphysema.  The examiner opined that the Veteran's respiratory condition was less likely than not incurred in or caused by service.  He explained that there was no evidence of asbestosis on the Veteran's CT scan, which is the most accurate imaging technique for asbestosis.  He acknowledged the current finding of COPD, but explained that the Veteran's lung studies throughout his military career were normal, and that it was therefore much more likely that his COPD/emphysema was secondary to his greater than 60-pack-year history of smoking than to his asbestos exposure during his military career.

After review of the evidence of record, the Board finds that service connection for COPD is not warranted.

The most probative medical opinions of record addressing whether the Veteran's current lung disability is related to service, including to asbestos exposure, are against the claim.  The 2015 examiner, in particular, conducted a physical examination of the Veteran, reviewed the claims file, including the internet article submitted by the Veteran in July 2011, and provided an adequate rationale for the conclusions he reached.  Specifically, he explained that the most reliable imaging testing conducted indicated the Veteran did not have asbestosis.  The examiner also pointed to a different cause for the Veteran's current COPD.  Accordingly, that medical opinion is probative and persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

While the Veteran believes his current COPD is related to in-service exposure to asbestos, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Respiratory conditions such as COPD can have many causes, and determining those causes requires medical testing and expertise.  In short, the Veteran's opinion as to the cause of his current lung disability is not competent medical evidence.  The Board finds the medical opinions of record to be of significantly greater probative value on these questions than the Veteran's lay assertions.

As a final matter, the Board notes that it has reviewed the medical article on asbestos-related disorders submitted by the Veteran in July 2011, which he asserts proves that asbestos exposure can cause both restrictive and obstructive lung disorders.  However, "treatise" evidence alone is usually "too general and inconclusive" to establish a medical nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  Such is the case with the article submitted here, as the content of the article does not tend to demonstrate that this specific Veteran incurred his current COPD as a result of exposure to asbestos during service, especially in light of his extensive history of smoking, which was addressed by the 2015 VA medical examiner.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  More to the point, however, the article states that asbestosis can cause both obstruction of airflow and restriction of lung inflation, not that all obstructive lung disorders, such as COPD, are caused by asbestos exposure.  The Board notes that the most probative medical evidence of record, supported by diagnostic imaging, indicates the Veteran does not have asbestosis.

In short, the most probative evidence of record does not reflect that the Veteran's current respiratory disability, which has been diagnosed as COPD, manifested in service or is otherwise related to service, to include his conceded exposure to asbestos therein.  Accordingly, service connection for COPD is denied.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for COPD is denied.


REMAND

The Veteran's claim for service connection for a bilateral eye disability was previously remanded by the Board in January 2015, in part to obtain an additional VA medical opinion that addressed whether the electrical shock and corneal abrasions he incurred in service were in any way related to his post-service development of cataracts.  Although the requested medical opinion was obtained in June 2015, that aspect of the question was not addressed.  A Board remand imposes upon VA's Secretary a duty to ensure compliance with the terms of the remand.  When the AOJ fails to comply, the Board must return the claims file for completion of the previously requested action.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, remand to address the significance, if any, of the Veteran's in-service electrical shock and corneal abrasions on his post-service development of bilateral cataracts is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the examiner who performed the June 2015 VA eye examination, if available.  If that examiner is not available, the claims file should be forwarded to another examiner of similar or greater qualifications to obtain the requested opinion.  The June 2015 examination report and the claims file should be reviewed.  If a new examination is deemed necessary,   one should be scheduled.

Following review of the claims file, please address the significance, if any, of the Veteran's in-service electrical shock and corneal abrasions on his post-service development of bilateral cataracts.  In other words, did  the electrical shock and corneal abrasions the Veteran suffered contribute in any way to his subsequent development of cataracts?  Please explain the medical basis for the conclusion reached.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought   on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


